758 F.2d 652
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.GREGORY EGGLESTON, PLAINTIFF-APPELLANT,v.SECRETARY OF HEALTH, EDUCATION & WELFARE, DEFENDANT-APPELLEE.
NO. 84-3076
United States Court of Appeals, Sixth Circuit.
2/14/85

ORDER
BEFORE:  JONES and KRUPANSKY, Circuit Judges; and BROWN, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action, plaintiff seeks to challenge the Secretary's denial of disability insurance benefits and supplemental security income.  The district court granted summary judgment for the Secretary and plaintiff has appealed.  On this appeal, plaintiff has filed an informal brief and moves for leave to proceed in forma pauperis.


3
Upon consideration, we find ourselves in agreement with the district court.  Examination of the instant record, including a copy of the administrative transcript, reveals the existence of substantial evidence to support the decision of the Secretary.  The judgment on appeal is affirmed for the reasons set forth therein.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for leave to proceed in forma pauperis is granted and that the judgment on appeal be and it hereby is affirmed.